I concur in the opinion of Mr. Justice Woods, except upon the two points upon which the conclusion is reached that the judgment of the Circuit Court should be reversed. There was testimony that the usual width of the right of way required for defendant's purposes was eighty feet, with the right to cut any trees beyond that width tall enough to endanger its wires. L.B. Sloope and J.P. King, agents of defendant, both testified that they instructed the servants of defendant set to cut out the right of way through the plaintiff's land, to clear a way eighty feet wide, and Mr. King said he told them that he would designate the trees beyond the eighty feet which should be cut. When plaintiff's son called the attention of the cutters to the fact that they were cutting beyond the eighty feet, and objected to it, he was told that they were cutting according to the directions of Mr. Sloope, and they continued to cut beyond the eighty feet, notwithstanding his objection until they were afterwards stopped. True, when Mr. Sloope came, and his attention was called to the unnecessary cutting, and objection made, he ordered the cutting to stop, which, as to *Page 300 
that particular matter, leads away from the inference of an intentional disregard of the plaintiff's rights on the part of Mr. Sloope. But the cutters were also the servants of defendant, for whose acts the defendant is liable, and this testimony tends to show that they cut unnecessarily and beyond the eighty feet, after their attention had been called to the fact, and objection made. This testimony was clearly sufficient to warrant a reasonable inference of a reckless disregard by them of the rights of the plaintiff. Moreover, the testimony shows that the cutting through plaintiff's land was continued three or four weeks; and that once a week either Mr. Sloope or Mr. King went there to see after the work and pay off the hands. Now, as the usual right of way cut out was only eighty feet, and as their instructions had been to cut out only eighty feet through plaintiff's lands, and, as the testimony shows that a way averaging one hundred and fifty feet was actually cut out, and in some places as much as two hundred feet, I think the conclusion would not be unreasonable that they (Sloope and King) must have seen and known the extent of the unnecessary cutting, and their failure to stop it evinced that degree of carelessness from which an inference of indifference to the plaintiff's right might reasonably be drawn. I think, therefore, there was no error in refusing to nonsuit plaintiff's demand for punitive damages, and in submitting that issue to the jury.
I agree that the testimony of the witness, Cousar, was competent and should have been admitted. But the defendant practically had the benefit of it; for the witness did testify to the facts from which his opinion as to the extent of the unnecessary cutting was drawn; and, besides, defendant had an abundance of testimony upon the same point from other witnesses. In fact, there was scarcely any difference upon that point between the witnesses for the plaintiff and those for the defendant. I think, therefore, the error was not prejudicial, and is not of sufficient consequence to call for a reversal of the judgment. *Page 301 
For these reasons, I dissent from the judgment of reversal.
MR. JUSTICE GARY concurs.